DETAILED ACTION
	This is a final Office Action on the merits for application 16/723,187. Receipt of the amendments and arguments filed on 08/17/2022 is acknowledged.
Claims 2-26 are pending.
Claim 1 is cancelled.
Claims 16-20 are withdrawn from consideration.
Claims 2-15 and 21-26 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 6 and 7 define the positioning of the convex and concave portions of the longitudinal surfaces relative to one another, where claim 26, from which such claims depend from, already defines the longitudinal surfaces are symmetrical to one another and thus already define such limitations as defined in claim 6 and 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP3421665) in view of Shaneour (U.S. Publication 2008/0248887) and Miyake (JP09-111532).
Regarding claim 26, Yu et al. disclose an artificial turf comprising:
a plurality of face fibers (#2) which comprise a first longitudinal surface, a second longitudinal surface opposite the first longitudinal surface and symmetrical to the first longitudinal surface, a first end connecting the first longitudinal surface and the second longitudinal surface and being convex, a second end opposite the first end and connecting the first longitudinal surface and the second longitudinal surface and being convex, and a top surface (as depicted in figure 4A and figure 5, the face fibers #2 can comprise of any one of such shapes, where the shape at (j) or (l) in figure 5 can be considered the shape of the face fibers which comprises of rounded, convex longitudinal ends, and the longitudinal surfaces can be symmetrical to one another); and
a plurality of thatch fibers (#3), each of the plurality of thatch fibers comprising: a first thatch longitudinal surface, wherein a shape of the first thatch longitudinal surface is different than the first longitudinal of each of the plurality of face fibers; a second thatch longitudinal surface, wherein the second thatch longitudinal surface is opposite the first thatch longitudinal surface, wherein the first thatch longitudinal surface and the second thatch longitudinal surface are symmetrical (paragraph 29 discloses the thatch fibers #3 can comprise of a rectangular or ribbed shape at (i) in figure 5, where either of such configurations comprise of longitudinal sides which are symmetrical but different than those of the face fibers as depicted in the other cross-section shapes); a first thatch end, wherein the first thatch end connects the first thatch longitudinal surface and the second thatch longitudinal surface (the top or bottom end of figure 5(i)); and a second thatch end, wherein the second thatch end connects the first thatch longitudinal surface and the second thatch longitudinal surface opposite the thatch first end (the opposite bottom or top end of figure 5(i)).
However, Yu et al. do not disclose the artificial turf is constructed from nylon. It is highly well known in the art, as evidenced by Shaneour, that nylon is a common material used to construct the fibers of the artificial turf and it would have been obvious to have used nylon for the fibers of Yu et al. in order to provide a strong fiber that can handle the external environments it will be used in and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). 
Furthermore, Yu et al. do not disclose the first or second longitudinal surface of the face fibers are symmetrical with one another so as to comprise of a continuous arcuate shape with alternating concave and convex portions. Yu et al. depict that such face fibers can comprise of a plurality of different cross-section shapes, where such shapes can be a continuous arcuate shape with a plurality of concave and convex portions, as depicted in figure 5(h), or can be symmetrical as depicted in figure 5(l). Figure 1 of Miyake depicts a cross sectional shape that can be used for artificial grass which can comprise of convex longitudinal ends and wavy longitudinal sides that comprise of a plurality of convex and concave portions so as to be symmetrical between the two sides of the cross-section. Artificial grass fibers can be constructed from multiple different shapes in order to obtain the needed aesthetics, texture, or friction needed for each specific use of such artificial grass and thus it would have been obvious to have constructed the face fibers of Yu et al. to comprise of longitudinal sides that are symmetrical and comprise of a plurality of convex and concave portions, as taught in Miyake, in order to provide the artificial grass with specific aesthetics, texture and fibers as needed by the end user and overall use of the artificial grass.
Regarding claim 2, Yu et al. in view of Shaneour and Miyake render obvious the nylon is 100% nylon, where the nylon has not been chemically modified (paragraph 23 of Shaneour discloses that 100% nylon can be used for the synthetic turf, where it would have been obvious to have constructed the fibers of Yu et al. out of a chemically unmodified 100% nylon in order to provide the artificial turf with specific strength and durability characteristics and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).).
Regarding claim 3, Yu et al. in view of Shaneour and Miyake render obvious the face fiber first longitudinal surface and the face fiber second longitudinal surface, adjacent each of the first end portion and the second end portion, are concave (see figure 1 of Miyake, where such a cross sectional shape would be provided within Yu et al. as explained above).
Regarding claim 4, Yu et al. in view of Shaneour and Miyake render obvious the face fiber first end portion and the face fiber opposite second end portion extend convexly outwardly in a longitudinal direction between the first end portion and the second end portion (see figure 1 of Miyake, where the convex outer ends are considered to extend outwardly from a central longitudinal direction, where such features would be provided within Yu et al. as explained above).
Regarding claim 5, Yu et al. in view of Shaneour and Miyake render obvious the convex portions of the face fiber first longitudinal surface and the face fiber second longitudinal surface extend outwardly in a direction which is perpendicular to the longitudinal direction (see figure 1 of Miyake, where such features would be provided within Yu et al. as explained above).
Regarding claim 6, Yu et al. in view of Shaneour and Miyake render obvious the convex portions of the face fiber first longitudinal surface are disposed opposite a convex portion of the face fiber second longitudinal surface (see figure 1 of Miyake, where such features would be provided within Yu et al. as explained above).
Regarding claim 7, Yu et al. in view of Shaneour and Miyake render obvious the convex portions and the concave portions of the face fiber first longitudinal surface and the face fiber second longitudinal surface are symmetrical (see figure 1 of Miyake, where such features would be provided within Yu et al. as explained above).
Regarding claim 8, Yu et al. in view of Shaneour and Miyake render obvious the face fiber first longitudinal surface comprises nine convex portions between the first end and the second end (Miyake disclose that such artificial turf fibers can be constructed to comprise a symmetrical shape with a continuous arcuate shape with convex and concave portions so as to comprise of 5 to 15 of convex/concave portions. Therefore, it would have been obvious to have constructed the face fiber of Yu et al. to comprise of 9 convex portions, as taught in Miyake, in order to increase the durability against impact and wear of the fibers for outdoor use.).
Regarding claim 9, Yu et al. in view of Shaneour and Miyake render obvious the width of the face fiber is about one and a half times that of the thatch fiber (Yu et al. teach at paragraphs 32 and 35 that the thickness/width of the cross section is based on the filament dtex value, where the face fibers can be constructed in the range of 800 to 2000 dtex while the thatch fibers can be constructed between 400 to 800 dtex. Yu et al. disclose such thicknesses and widths of the fibers are provided in order to provide different supporting performance and abrasion resistance. Therefore, it would have been obvious to have constructed the thatch fibers to be one and a half times less than the face fibers in width in order to provide specific cost efficiency to the turf while also providing required support performance and abrasion resistance and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 10, Yu et al. in view of Shaneour and Miyake render obvious the thatch fiber first end portion and the thatch fiber opposite second end portion extend convexly outwardly in a longitudinal direction between the first end portion and the second end portion (the embodiment of figure 5 at (i) of Yu et al. discloses the end portions of the thatch fibers are convex and extend outwardly).
Regarding claim 11, Yu et al. in view of Shaneour and Miyake render obvious at least one first linear angular protrusion extending along the thatch fiber first longitudinal surface in a direction which is perpendicular to the longitudinal direction (Paragraph 12 of Yu et al. disclose the thatch fibers #3 can comprise of a rectangular or ribbed shaped, where figure 5 at (n) depicts a possible hollow ribbed shape that can be used for such fibers, where it would have been obvious to have constructed the thatch fibers of Yu et al. to comprise of the cross sectional shape of the rib as depicted in figure 5 at (n) in order to provide the thatch fibers with specific strength to provide further support to the face fibers and maintain the vertical orientation of the fibers during use and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed thatch fiber was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, when the thatch fibers of Yu et al. are modified to include the shape of (n) in figure 5, such a cross section would thus comprise of linear, angular protrusions at the center thereof on each longitudinal surface which extend horizontally and thus perpendicular to the vertical, longitudinal direction thereof).
Regarding claim 12, Yu et al. in view of Shaneour and Miyake render obvious the first linear angular protrusion is generally triangular (see figure 5 of Yu et al. at (n) and the rejection of claim 11 above).
Regarding claim 13, Yu et al. in view of Shaneour and Miyake render obvious at least one second linear angular protrusion extending along the thatch fiber second longitudinal surface in a direction which is perpendicular to the longitudinal direction (see figure 5 of Yu et al. at (n) and the rejection of claim 11 above).  
Regarding claim 14, Yu et al. in view of Shaneour and Miyake render obvious the at least one first linear angular protrusion and the at least one second linear angular protrusion are symmetrically aligned (see figure 5 of Yu et al. at (n) and the rejection of claim 11 above).
Regarding claim 15, Yu et al. in view of Shaneour and Miyake render obvious at least one thatch fiber first convex portion extending along the thatch fiber first longitudinal surface in a direction which is perpendicular to the longitudinal direction and at least one thatch fiber second convex portion extending along the thatch fiber second longitudinal surface in a direction which is perpendicular to the longitudinal direction (see figure 5 of Yu et al. at (n) and the rejection of claim 11 above, where the longitudinal surfaces comprise of convex portions below and above the triangular protrusion at the center thereof).

Claims 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP3421665) in view of Shaneour and Beauprez (U.S. Publication 2019/0145057).
Regarding claim 21, Yu et al. disclose an artificial turf product comprising:
a plurality of face fibers (#2) comprising between about 300 and 2500 denier (paragraph 15 discloses the face fibers can have a 200 to 3000 dtex, which when converted to denier, overlaps the range as defined);
a plurality of thatch fibers (#3) comprising between about 300 and 2500 denier (paragraph 15 discloses the thatch fibers can comprise of 200 to 2000 dtex, which when converted to denier, overlaps the range as defined);
and a backing material (#1).
However, Yu et al. do not specifically disclose the face and thatch fibers consist of chemically unmodified nylon and a color component. It is highly well known in the art, as evidenced by Shaneour, that nylon is a common material used to construct the fibers of the artificial turf. Furthermore, as taught in Yu et al., the fibers are colored in order to provide the artificial turf with specific aesthetics. Therefore, it would have been obvious to have used nylon for the fibers of Yu et al. in order to provide a strong fiber that can handle the external environments it will be used in and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). Furthermore, it would have been obvious to have used a color component within the thatch fibers of  Yu et al. in order to provide the fibers with specific aesthetics and also since the aesthetics of a product which relate to ornamentation only and have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); MPEP 2144.04.  
With respect to the width of the plurality of face/thatch fibers being at least six/two times greater than a thickness of the respective fibers, the embodiments for the fibers of Yu et al. are depicted such that the widths are much larger than the thickness of such fibers; however, Yu et al. do not specifically disclose such ranges as defined. It is highly well known in the art, as evidenced by Beauprez, that the fibers of such artificial turf can comprise of a thickness between 50 and 500 microns and a width between 0.5 and 50 mm in order to best resemble natural blades of grass which comprise of a much larger width than thickness, which ranges can comprise of a width which is 10 times or more the dimension of the thickness. See paragraph 21. Therefore, it would have been obvious to have constructed the face and thatch fibers of Yu et al. to comprise of a width greater than a thickness within the ranges as defined, as taught in Beauprez, in order to better resemble natural blades of grass when in use for better aesthetics
Regarding claim 22, Yu et al. in view of Shaneour and Beauprez render obvious the plurality of face fibers comprise between about 600 and 2000 denier and the plurality of thatch fibers comprise between about 600 and 2000 denier (paragraph 15 of Yu et al. discloses the face and thatch fibers can have a 200 to 3000 and 200 to 2000 dtex, respectively, which when converted to denier, overlaps the ranges as defined).
Regarding claim 24, Yu et al. in view of Shaneour and Beauprez render obvious the turf product is tufted (see paragraph 16 of Yu et al.).
Regarding claim 25, Yu et al. in view of Shaneour and Beauprez render obvious the melting point of the turf product is above 420 degrees Fahrenheit (as explained above, nylon is used for the material of the fibers, where nylon is known to comprise of a melting point higher than 420 degrees F and it would have been obvious to have constructed the melting point of turf product of Yu et al. to be greater than 420 degrees F, such as by using nylon material, in order to strengthen the product for use outside in the sun).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP3421665) in view of Shaneour, Beauprez, and Emge et al. (U.S. Publication 2012/0114942).
Regarding claim 23, though Yu et al. do not disclose the use of fill materials for the turf product, such fill materials, such as sand and rubber as taught in Emge et al., are highly well known in the art and it would have been obvious to have used fill materials within the turf product of Yu et al. in order to maintain the strength and vertical orientation of the face fibers when smaller densities and denier are used.

Claim(s) 21-25 are rejected under 35 U.S.C. 103 as obvious over Fink (U.S. Publication 2003/0099787) in view of Beauprez (U.S. Publication 2019/0145057), or in the alternative in view of Beauprez and Shaneour.
Regarding claim 21, Fink discloses an artificial turf product comprising:
a plurality of face fibers (#104) comprising between about 300 and 2500 denier (see paragraph 44, where the range of 1,000 to 15,000 denier overlaps the range as defined);
a plurality of thatch fibers (#106) comprising between 300 and 2500 denier (see paragraph 44, where the range of the thatch fibers can also be between 1,000 to 15,000 denier and thus overlaps the range as defined);
and a backing material (#102), wherein the plurality of face fibers and the plurality of thatch fibers each consist of:
nylon which has not been chemically modified (table III discloses that unmodified nylon can be used for certain sports and certain fields); and
a color component (paragraph 27 discloses the fibers can be provided with different colors).
Fink discloses that though a modified nylon is preferred to decrease friction, unmodified nylon can still be used to form certain surfaces when sports need not require a reduction in frictional forces. However, if the Examiner is considered to over broadly interpret Fink as discloses the fibers as be constructed from non-chemically modified nylon and a color component, it is highly well known in the art, as evidenced by Shaneour, that synthetic turf can be constructed from 100% nylon fibers. Furthermore, Fink discloses that different colors/dyes can be used with such fibers in order to obtain the aesthetic properties as needed. Therefore, it would have been obvious to have constructed the fibers of Fink out of 100% nylon, as taught in Shaneour, with a color component in order to provide the fibers with specific durability and friction characteristics based on the surface use which the turf is used to construct, as well as to provide the required aesthetics as needed, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Furthermore, if the Examiner is considered to over broadly interpret the denier for each fiber as defined, Fink discloses the denier for each fiber which can be tufted based on the gauge of such fibers. Therefore, it would have been obvious to have used fibers within the range as defined, which overlaps the range as taught in Fink, in order to provide a cost effective artificial turf surface that meets the needs of the user as required while also allows for proper construction based on the gauge of the fiber and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Finally, Fink depicts such fibers are to comprise of a much wider dimension than the thickness; however, Fink does not specifically disclose the width to thickness ratio as defined for the face and thatch fibers. It is highly well known in the art, as evidenced by Beauprez, that the fibers of such artificial turf can comprise of a thickness between 50 and 500 microns and a width between 0.5 and 50 mm in order to best resemble natural blades of grass which comprise of a much larger width than thickness, which ranges can comprise of a width which is 10 times or more the dimension of the thickness. See paragraph 21. It would have thus been obvious to have constructed the face and thatch fibers of Fink to comprise of a width greater than a thickness within the ranges as defined, as taught in Beauprez, in order to better resemble natural blades of grass when in use for better aesthetics.
Regarding claim 22, Fink in view of Beauprez, or in the alternative in view of Beauprez and Shaneour render obvious, the plurality of face and thatch fibers comprise between about 600 and 2000 denier (As explained above, Fink discloses the range for the denier of the fibers can range between 1,000 to 15,000 and thus overlaps the ranges as defined. However, if the Examiner is considered to over broadly interpret the denier for each fiber as defined, Fink discloses the denier for each fiber which can be tufted based on the gauge of such fibers. Therefore, it would have been obvious to have used fibers within the range as defined, which overlaps the range as taught in Fink, in order to provide a cost effective artificial turf surface that meets the needs of the user as required while also allows for proper construction based on the gauge of the fiber and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 23, Fink in view of Beauprez, or in the alternative in view of Beauprez and Shaneour render obvious, additionally comprising a fill material (Fink discloses that such a fill material of rubber and sand is not required because the density of the thatch fibers maintains the vertical orientation of the fibers as needed but rubber still can be used. Alternatively, it would have been obvious to have used a fill material within Fink since the vertical orientation of the fibers is based on the density of the fibers and the amount of in-fill used, where one of ordinary skill in the art can optimize the density of the fibers and balance such a density with the use of a sand and/or rubber in-fill in order to maintain the fibers in a vertical orientation during use while also providing a cost effective construction that provides elasticity and friction characteristics as needed.).
Regarding claim 24, Fink in view of Beauprez, or in the alternative in view of Beauprez and Shaneour render obvious, the turf product is tufted (paragraph 40 of Fink discloses the fibers are tufted).
Regarding claim 25, Fink in view of Beauprez, or in the alternative in view of Beauprez and Shaneour render obvious, the melting point of the turf product is above 420 degrees Fahrenheit (Fink discloses the use of Nylon 6.6, which has a melting point above 420 degrees Fahrenheit).

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-15 and 21-26 have been considered but are moot because Applicant’s amendments to the claims required use of different rejection types to meet the newly added claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635